Day v Teper (2016 NY Slip Op 00472)





Day v Teper


2016 NY Slip Op 00472


Decided on January 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-11571
 (Index No. 18411/12)

[*1]Stacey Day, et al., respondents, 
vIra Teper, et al., appellants.


Weiner, Millo, Morgan & Bonanno, LLC, New York, NY (John P. Bonanno and David J. Skochil of counsel), for appellants.
Rosenberg, Minc, Falkoff & Wolff, LLP, New York, NY (Jesse M. Minc of counsel),
for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Walker, J.), dated October 10, 2014, which denied their motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, without costs or disbursements.
There are issues of fact requiring denial of summary judgment.
BALKIN, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court